273 F.3d 1124 (D.C. Cir. 2001)
Valerie Thomas, Appelleev.National Football League Players Association, Appellant
No. 01-7023
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued November 7, 2001Decided December 11, 2001

Appeal from the United States District Court  for the District of Columbia (No. 91cv03332)
Joseph A. Yablonski argued the cause the for appellant.
David L. Rose argued the cause for the appellee.  Joshua  N. Rose was on brief for the appellee.
Before:  Sentelle, Henderson and Tatel, Circuit Judges.


1
Opinion for the court filed by Circuit Judge Henderson.

Karen LeCraft Henderson,  Circuit Judge:

2
The National  Football League Players Association (NFLPA) appeals an  award of attorney's fees to Valerie Thomas, a successful  plaintiff in a discrimination action against the NFLPA, and  the denial of costs against Rita Raymond and Julie TaylorBland,1 unsuccessful plaintiffs in the same action.  For the  reasons set out below, we affirm the fee award to Thomas and  remand for entry of an award of costs to the NFLPA against  Raymond and Taylor-Bland.

I.

3
At a March 1988 board meeting, the NFLPA's Board of  Directors decided to lay off eleven per cent of its workforce. After the meeting a number of employees, including Thomas  and Taylor-Bland, met with the new Board president, George  Martin.  Thomas, who had previously filed a charge of race  and gender discrimination with the Equal Employment Opportunity Commission, complained of the lack of promotional  opportunities for blacks and women at the NFLPA.  At a  second staff meeting the following month, Thomas again  raised these concerns.  Subsequently, Martin and NFLPA  Board vice president Mike Davis conducted private interviews  with employees, including Thomas, Taylor-Bland and Raymond.


4
On March 18, 1988 Gene Upshaw, NFLPA Executive Director, after conferring with Martin and Davis, laid off Thomas, Raymond and four other employees.  On April 12, 1988  Upshaw terminated all but one of the six laid-off employees  "for cause," namely that they "made libelous and slanderous  statements concerning NFLPA's executive personnel, violated the confidentiality and trust required [of them], were  disloyal to NFLPA, and engaged in other acts which were  intended to undermine NFLPA's effectiveness in serving the  interests of its members."  Joint Appendix (JA) 154.  According to Upshaw's trial testimony, he fired Thomas and Raymond because of statements they had made to Martin and  Davis and because he believed they were responsible for circulating a pamphlet critical of the NFLPA's treatment of  employees.  A short time later Taylor-Bland, who had been  Upshaw's secretary, was reassigned to what she considered  an inferior position.  She resigned on June 13, 1988.  Thomas  and Raymond pursued union grievances over their termination resulting in an arbitrator's award ordering them reinstated.  The NFLPA, however, did not reinstate them.


5
Thomas, Raymond and Taylor-Bland filed this suit in December 1991 pursuant to Title VII of the Civil Rights Act of  1964, 42 U.S.C.A. §§ 2000e et seq.  Their Fourth Amended  Complaint alleged the NFLPA (1) failed to promote all three  plaintiffs as a part of a pattern of racial and gender discrimination in promotions;  (2) laid off Thomas and Raymond and  transferred Taylor-Bland on account of their race and gender  and in retaliation for Thomas's filing a discrimination charge,  Raymond's filing a grievance2 and the three employees' vocal  opposition to discriminatory practices;  (3) discharged Thomas  and Raymond and constructively discharged Taylor-Bland on  account of their race and gender and in retaliation for their  opposition to discriminatory practices;  (4) failed to reinstate  Thomas and Raymond pursuant to the arbitrator's award on  account of their race and gender and in retaliation for their  protected activities;  and (5) failed to pay Thomas a salary  equal to those of male employees doing substantially the same  work.


6
During a bench trial in December 1995, the district court  dismissed the arbitration claim and granted judgment as a  matter of law in the NFLPA's favor on the pattern of  discrimination claim.3  After trial the district court issued a  memorandum opinion and order on July 24, 1996 granting  judgment in favor of Thomas on her retaliation claims and  awarded her back pay and benefits of $70,840 (plus prejudgment interest) for the period from her March 1988 lay-off to  December 1989, by which time, the court concluded, Thomas  would have been re-employed had she diligently sought new  employment.  At the same time the court granted judgment  in favor of the NFLPA on all of Raymond's and TaylorBland's claims.  JA 167.


7
On August 1, 1996 the NFLPA filed a bill of costs, asserting it was the prevailing party and therefore entitled to  recover costs against Raymond and Taylor-Bland "totally and  completely" and "on eight of the ten race, sex, and retaliation  claims asserted by Thomas."  JA 168.  The district court  denied the NFLPA its costs in an order filed October 15, 1996  and in a memorandum filed November 26, 1996.


8
The NFLPA appealed the judgment in favor of Thomas. This court affirmed the judgment but remanded for the  district court to reconsider the amount of prejudgment interest.  Thomas v. National Football League Players Ass'n, 131 F.3d 198 (D.C. Cir. 1997) (as vacated in part on rehearing  Feb. 25, 1998).4


9
After remand the district court issued a memorandum  order and an amended judgment on March 25, 1999 awarding  Thomas $73,390.60 in back pay, fringe benefits and prejudgment interest, plus post-judgment interest from October  21, 1996.  JA 213-15.  On May 28, 1999 Thomas filed a  motion for costs, including attorney's fees pursuant to 42  U.S.C. § 2000e-5(k),5 of $563,637, JA 216, which she corrected to $505,138.23 on June 30, 1999, JA 406.  In a memorandum opinion and order filed March 29, 2000 the district court  denied the motion but granted leave to file a new motion  conforming to guidelines set out in the opinion.  JA 457.


10
Thomas filed a new motion on August 29, 2000 seeking total  costs of $394,950, including attorney's fees of $355,193.  JA  466.  In a memorandum order filed December 15, 2000 the  district court reduced the fee award to approximately  $338,000.6  JA 501-10.


11
The NFLPA appealed both the amount of the attorney's  fees awarded and the denial of its costs.  We address the  challenges separately.

II.

12
On appeal we may overturn the district court's award of  attorney's fees " 'only if it represents an abuse of discretion.' " Williams v. First Government Mortgage and Investors Corp.,  225 F.3d 738, 746 (D.C. Cir. 2000) (quoting Copeland v.  Marshall, 641 F.2d 880, 901 (D.C. Cir. 1980) (en banc)). Further, the district court's underlying findings of fact will be  sustained unless clearly erroneous.  See City of Riverside v.  Rivera, 477 U.S. 561, 572 (1986).  Applying these standards  we uphold the district court's attorney's fee award.


13
The NFLPA contends the amount of the attorney's fee  award is excessive for three reasons.  First, it challenges the  fee award on the ground it is excessive in relation to the  limited success achieved, given that only one of three plaintiffs prevailed on only two of her claims.  In Hensley v.  Eckerhart, 461 U.S. 424 (1983), the United States Supreme  Court laid out the standards for awarding fees to a plaintiff  who, like Thomas, achieves only limited success:


14
Where the plaintiff has failed to prevail on a claim that is distinct in all respects from his successful claims, the hours spent on the unsuccessful claim should be excluded in considering the amount of a reasonable fee.  Where a lawsuit consists of related claims, a plaintiff who has won substantial relief should not have his attorney's fee reduced simply because the district court did not adopt each contention raised.  But where the plaintiff achieved only limited success, the district court should award only that amount of fees that is reasonable in relation to the results obtained.


15
461 U.S. at 440.  We conclude the district court reasonably  applied the Hensley factors in calculating Thomas's fee  award.


16
"Evaluation of the interrelatedness of several claims within  a single lawsuit, and of the legal work done on those claims, is  most appropriately a task for the district court that heard and  decided the case...."  Hensley, 461 U.S. at 453 (Brennan, J.,  concurring). The district court adequately performed the task  here.  In the March 29, 2000 decision denying Thomas's  initial fee petition the district court acknowledged the limited  nature of her success and properly segregated Thomas's  successful claims from the unsuccessful ones.  The court  expressly found that "her unsuccessful claims of discriminatory layoff and discharge were related to her successful claim of  discrimination" but that her "pattern and practice claim of  discriminatory failure to promote was 'distinctly different'  from her other claims" and that her counsel therefore "may  recover no fees for their work on that claim."  JA 462.  The  court also concluded, appropriately, that Thomas should not  recover fees "for segregable time devoted to the failed individual claims of Ms. Raymond and Ms. Taylor-Bland."  JA  462.  While noting that Thomas's counsel had "already  backed out of the fee petition 'time and expenses unique to  the factual proof of the pattern of promotions claim and to the  individual claims of Raymond and Bland,' " JA 462-63,7 the  court emphasized that the resubmitted costs motion should be  limited to fees incurred "in connection with Ms. Thomas's  claim of retaliation and of discriminatory layoff and discharge."  See JA 463.  After Thomas resubmitted her motion,  the court noted that the new fee amount was "some 22  percent less than the amount previously requested," JA 501,  and found that counsel had "made a good-faith effort to 'back  out' time principally related to plaintiff's pattern and practice  claims and the failed individual claims of Ms. Raymond and  Ms. Taylor-Bland," JA 507.  We cannot say this finding is  clearly erroneous.  Nonetheless, the court further reduced  the time claimed by 23.75 hours based on the NFLPA's  specific objections, see JA 501-03, and found that the resulting award of approximately $338,000 was not "unreasonable  in relation to the overall result achieved" given the length of  the litigation and the "dilatory" defense waged, JA 508-09.8 This finding too must be sustained.  That the fees awarded  are, as the district court acknowledged, "nearly five times the  amount of plaintiff's recovery," JA 507, does not make them  excessive.  See City of Riverside, 477 U.S. at 576 ("[R]easonable attorney's fees under § 1988 are not conditioned upon  and need not be proportionate to an award of money damages.");  cf. Williams, 225 F.3d at 747 ("declin[ing] to read a  'rule of proportionality' into the [District of Columbia Consumer Protection Procedures Act]").


17
The NFLPA further challenges the fee award on the  ground Thomas did not offer adequate billing records to  substantiate the apportionment of time among the successful  and unsuccessful claims.  We reject this contention as well. The district court acknowledged that the records "were not in  the best of shape,"--and accordingly reduced the costs  awarded Thomas for time spent responding to the NFLPA's  interrogatories about the records.  JA 502-03.  Nevertheless,  the court found the records sufficient to support the fee  awarded and, reviewing the record, we cannot say its finding  was clearly erroneous.


18
Finally, the NFLPA asserts that under Rule 68 Thomas is  ineligible for any costs, including attorney's fees, incurred  after August 14, 1995.  Rule 68 provides in relevant part:


19
At any time more than 10 days before the trial begins, a party defending against a claim may serve upon the adverse party an offer to allow judgment to be taken against the defending party for the money or property or to the effect specified in the offer, with costs then accrued.  If within 10 days after the service of the offer the adverse party serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance together with proof of service thereof and thereupon the clerk shall enter judgment.  An offer not accepted shall be deemed withdrawn and evidence thereof is not admissible except in a proceeding to determine costs. If the judgment finally obtained by the offeree is not more favorable than the offer, the offeree must pay the costs incurred after the making of the offer.


20
Fed. R. Civ. P. 68.  The NFLPA contends that its August 14,  1995 offer of $60,000 to the three plaintiffs shifted all postoffer costs, including attorney's fees, to Thomas because the  offer exceeded her final recovery which, if pre-judgment  interest were calculated at the 52-week Treasury-Bill rate as  of that date, was only $59,018.70, that is, below the $60,000  offer of judgment.  We reject this argument for two reasons.


21
First, the district court in fact calculated pre-judgment  interest at the prime rate of interest rather than at the  Treasury-Bill rate.  See JA 167.  The NFLPA does not  dispute that with interest calculated at the higher prime rate  Thomas's final recovery exceeds the NFLPA's $60,000 offer  of judgment.  Nor can the NFLPA effectively challenge the  propriety of using the prime rate.  See Forman v. Korean  Air Lines Co., Ltd., 84 F.3d 446, 451 (D.C. Cir.), cert. denied,  519 U.S. 10 (1996) ("[W]e think the Seventh Circuit is correct--that the prime rate is not merely as appropriate as the  Treasury Bill rate, but more appropriate....") (emphasis  original;  citing In re Oil Spill by the Amoco Cadiz Off the  Coast of France, 954 F.2d 1279, 1332 (7th Cir.1992)).


22
Second, we agree with the Seventh Circuit's decision in  Gavoni v. Dobbs House, Inc., 164 F.3d 1071, 1075 (7th Cir.  1999), that an unallocated offer of judgment to multiple  defendants is not effective under Rule 68.  The Seventh  Circuit rested its decision on two grounds:  (1) "A judgment  less favorable than the offer requires that a plaintiff pay the  defendant's usually substantial post-offer costs and [t]here  must therefore be a clear baseline from which plaintiffs may  evaluate the merits of their case relative to the value of the  offer" and (2) "courts also need easily comparable sums." 164 F.3d at 1076.  Because the record does not reflect that  the individual plaintiffs knew the value to each of them of the  lump-sum offer, they "simply could not have evaluated the  individualized values of the offer" and "without two precise  figures to compare, the district court was in no position to  resolve the lack of precision."  Id.  Accordingly, we conclude  the joint offer of judgment did not trigger Rule 68's costshifting provision.


23
For these reasons we conclude the district court's award of  attorney's fees to Thomas should be affirmed.9

III.

24
Finally, the NFLPA contends the district court should have  awarded it costs insofar as it was the "prevailing party"  against Raymond and Taylor-Bland.10  As noted above, the  NFLPA filed a bill of costs on August 1, 1996, seeking  $11,112.35 for transcripts, copies of trial exhibits and copying  costs.  JA 168.  In a memorandum opinion dated November  26, 1996 the district court concluded the NFLPA was not  entitled to costs because "the court consider[ed] plaintiff  Thomas to be the prevailing party."  JA 179.  We agree with  the NFLPA that this ruling was an abuse of the district  court's discretion.


25
Rule 54(d)(1) of the Federal Rules of Civil Procedure  provides in relevant part:  "Except when express provision  therefor is made either in a statute of the United States or in  these rules, costs other than attorneys' fees shall be allowed  as of course to the prevailing party unless the court otherwise  directs...."  Fed. R. Civ. P. 54(d)(1).  While Thomas may  have been the sole prevailing party on her own claims against  the NFLPA, it is uncontestable that the NFLPA was the sole  prevailing party on the claims asserted by Raymond and  Taylor-Bland.  Thus, under the plain language of Rule  54(d)(1) the NFLPA is entitled to recover costs against them  "as a matter of course."  See Byers v. Dallas Morning News,  209 F.3d 419, 425-26 (5th Cir. 2000) (successful Title VII  employer is entitled to costs under express language of Rule  54)d)(1)).11


26
For the preceding reasons we affirm the award of attorney's fees to Thomas and remand to the district court to  award the NFLPA costs under Rule 54(d)(1) as the "prevailing party" against Raymond and Taylor-Bland.


27
So ordered.



Notes:


1
 Julie Taylor-Bland was formerly Julie Bland.


2
 In 1987 Raymond had complained to her local of race and  gender discrimination after being denied a promotion for which she  applied.


3
 The equal pay claim had been dismissed by stipulated order on  October 13, 1995.


4
 The NFLPA also appealed the denial of its costs but the court  did not reach the issue.


5
 This section provides:
In any action or proceeding under this subchapter the court, in its discretion, may allow the prevailing party, other than the Commission or the United States, a reasonable attorney's fee (including expert fees) as part of the costs, and the Commission and the United States shall be liable for costs the same as a private person.


6
 The court provided only an estimate of the new figure in  recognition that "the several deductions required by the rulings set  forth in [its] memorandum w[ould] have to be calculated by plaintiff's counsel (and a new form submitted)."  JA 507.


7
 According to Thomas's counsel's declaration, they had "excluded  approximately $42,000 of time and expenses from the amount  claimed ... based on lack of success on the Raymond and Bland  claims and on the statistical promotion case."  JA 451.


8
 The court characterized the defense as " 'dilatory' in the classic  sense, ... not to state or imply that the defense was in any way  improper, or harassing, or oppressive" but "simply the unfortunate  stuff of modern, knock-down, drag-out litigation."  JA 508.


9
 The NFLPA also contends the district court was required to  consider as a factor in awarding fees that Thomas and her counsel  adopted "unreasonable settlement positions" during the litigation. See Brief for Appellant at 38-40.  The district court has discretion  to consider settlement negotiations in determining the reasonableness of fees but it is not required to do so. See Sands v. Runyon, 28 F.3d 1323, 1334 (2d Cir. 1994) ("[T]he Postal Service made an offer  of judgment in December 1992 that would have given plaintiff a  back pay award equal to the amount calculated by his own expert,  and paying his attorney one-half of her requested fees. The district  court remarked that this offer was strikingly similar to the court's  eventual judgment in 1993. This is a factor a court may use in  considering the attorney's fee award.");  Vocca v. Playboy Hotel of  Chicago, Inc., 686 F.2d 605, 608 (7th Cir. 1982) ("Counsel's refusal  to settle the case earlier for an amount only slightly less than the  amount ultimately agreed upon, accompanied by his statement that  Playboy could afford to pay more, provide sufficient support for the  district court's conclusion that he had unreasonably prolonged the  litigation.").  The court's decision not to do so below was not an  abuse of its discretion.


10
 As noted above, the NFLPA's bill of costs below sought costs  against Thomas as well.  On appeal the NFLPA appears not to do  so.  See Brief for Appellant at 41-42.


11
 Thomas's counsel contend that the bill of costs filed August 1,  1996 was "premature" because it was submitted before a judgment  was filed.  We are aware of no support for this contention, either in  Rule 54 or case law, and, accordingly, reject it summarily.